Citation Nr: 0105722	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for nonservice-
connected pension purposes, to include the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service between 1952 and 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied a total disability 
rating for nonservice-connected pension purposes, including 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2)(2000).

The veteran testified before the undersigned Member of the 
Board at a hearing held at the RO in January 2001. 


REMAND

It is the opinion of the undersigned that additional 
evidentiary development is needed prior to further 
adjudication of the present appeal.

The VA has a duty to assist the veteran in developing facts 
pertinent to a claim for benefits.  This duty includes 
obtaining all private and governmental records, and when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

During his personal appearance in January 2001, the veteran 
testified that he was last afforded medical treatment by the 
VA short time before the hearing.  The veteran further 
testified that he had several medical appointments scheduled 
at the VA clinic for the treatment of his conditions.  The 
records of the treatment reported by the veteran during his 
personal hearing are not associated with the claims file.  
Therefore, the case must be remanded for the RO to obtain all 
relevant records relating to all the treatment received by 
the veteran.  



The most recent VA disability compensation examination was 
conducted during the late 1990's.  In light of the nature of 
the veteran's complaints and the fact that he received 
medical treatment after the last VA examination, the Board 
finds that a more current and comprehensive VA medical 
examination should be conducted for a proper consideration of 
the veteran's appeal.  Therefore, further development of the 
evidence in this regard is necessary.  Hyder v. Derwinski, 
1 Vet. App. 22 (1991).

Finally, it should be noted that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This change in the law is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  Because of this change in the law, a remand is 
required for compliance with any applicable notice and duty 
to assist provisions contained in the new law.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:


1.   The RO should contact the veteran 
and request him to provide the names and 
addresses of all VA and/or private 
physicians and/or medical facilities 
where he has received medical treatment, 
which have not already been associated 
with the record.  All VA records 
identified should be obtained pursuant to 
established procedures.  With regard to 
any private records, after securing 
appropriate releases from the veteran, 
attempts to secure copies the records 
should be undertaken.  If those records 
are not obtained, the veteran should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to 


obtain the records.  All records received 
in response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  

2.  Subsequently, the RO should schedule 
the veteran for a comprehensive VA 
examination specifically to determine the 
nature, severity and permanence of all 
clinically identified disabilities.  The 
veteran's claims folder is to be made 
available to the physician for review 
prior to the examination, and the 
physician should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
physician should review the results of 
any testing prior to the completion of 
the report.  Specifically, the physician 
should describe the level of disability 
attributable to the each one of the 
medical conditions found on examination.  
Where applicable, and if the veteran is 
found to have a musculoskeletal disorder, 
all ranges of motion should be reported 
in degrees, and the physician should be 
asked to describe what the normal range 
of motion for the affected parts would 
be.  The physician should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.  Further, the physician 
should give a full description of any 
limitation of activity imposed by each of 
the veteran's disabilities and express 
opinions as to whether the conditions are 
permanent, and the degree of interference 
with the veteran's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination.  The physician should also 


state whether the veteran's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
physician must provide complete rationale 
for all conclusions reached.  If the 
veteran fails to report for any scheduled 
examination, this fact should be noted in 
the claims folder and a copy of 
notification(s) of the examination sent 
to him by the authorizing VA Medical 
Center should also be associated with the 
claims folder.

3.  After the development requested have 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.  The RO 
should also ensure that development 
efforts to obtain the above-cited medical 
records are undertaken in compliance with 
this REMAND.

4.   The RO must review the claims file 
and ensure that any and all notification 
requirements and/or development actions 
applicable to the veteran's claim and 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  For further 
guidance on the processing of claims in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  After completion of the above, the RO 
should readjudicate the claims presently 
on appeal with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).


If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified. The purpose of this REMAND is to obtain additional 
information.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



